Cook, J.,
dissenting. The majority holds that the commission’s explanation for denying wage loss compensation is insufficiently explicit because it did not specify why Harsch’s “persistent” job search constituted an inadequate job search. I am not so confounded by the commission’s order. The evidence indicates that *283Harsch turned in an application or resume for five or so jobs per week, only one on any given day, from January 4, 1993 through August 2, 1993. Almost exclusively, he contacted employers that could offer him unskilled or minimally skilled work — fast food restaurants, furniture, clothing, and carpeting stores, gas stations, etc. Plainly, the commission was dissatisfied with Harsch’s lack of industriousness because it lamented that he contacted, on average, “only * * * five or [fewer]” of these employers per week. This statement represents the conclusion that Harsch failed to diligently seek employment in good faith or, stated differently, that the commission considered Harsch a malingerer — precisely the explanation for which the court today returns this cause for the commission to reproduce.
We have routinely proclaimed the commission the exclusive evaluator of evidentiary weight and disability. State ex rel. Burley v. Coil Packing, Inc. (1987), 31 Ohio St.3d 18, 20-21, 31 OBR 70, 72, 508 N.E.2d 936, 938; State ex rel. Pass v. C.S.T. Extraction Co. (1996), 74 Ohio St.3d 373, 376, 658 N.E.2d 1055, 1058; State ex rel. Jackson v. Indus. Comm. (1997), 79 Ohio St.3d 266, 268, 680 N.E.2d 1233, 1235; and State ex rel. Chrysler Corp. v. Indus. Comm. (1998), 81 Ohio St.3d 158, 166, 689 N.E.2d 951, 957. We have routinely pledged to sustain the commission’s decisions when based on “some evidence” of record, and we have similarly promised to resist any temptation to second-guess or micromanage the commission. Burley, id.; Pass, id.; State ex rel. Mobley v. Indus. Comm. (1997), 78 Ohio St.3d 579, 584, 679 N.E.2d 300, 305; Chrysler, id. Yet in ruling as the majority does today, this court perpetuates the myth that it is not a “super” commission, surreptitiously demanding that the commission either grant compensation or justify the denial to its satisfaction. See State ex rel. Consolidation Coal Co. v. Indus. Comm. (1997), 78 Ohio St.3d 176, 177, 677 N.E.2d 338, 341.
Evidence exists in this record to substantiate the commission’s stated reason for denying wage loss compensation. The order thus manifests no abuse of discretion and cannot be disturbed in mandamus. Accordingly, I dissent and would affirm the court of appeals’ judgment denying the writ.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.